DETAILED ACTION
This office action is in response to the applicant arguments filed on 5/31/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s arguments filed on 5/31/2022 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 11-20 have been withdrawn as Non-Elected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US 2019/0006333) in view of Pagaila (US 2010/0237477).

With respect to Claim 1, Ong shows (Fig. 6B) most aspects of the current invention including a semiconductor package comprising:
a substrate (110) comprising a substrate surface; 
a first chip (20) comprising a first chip surface and a plurality of thermal vias (12), wherein the first chip is coupled to the substrate; 
a conductive frame (114/116) at least partially surrounding the first chip, wherein the conductive frame is coupled to the substrate, 
a second chip (70) positioned on a first portion of the first chip surface, wherein the second chip is positioned to expose at least one exposed portion of the first chip surface, 
However, Ong does not explicitly disclose wherein the first chip and the conductive frame have a height that is substantially the same, wherein a remainder of the substrate surface is covered in a layer of encapsulation material having the same height as the first chip and the conductive frame, wherein the at least one exposed portion comprises at least one of the plurality of thermal vias, at least one conductive plate positioned on the at least one exposed portion, wherein the conductive plate is coupled to the conductive frame, wherein the conductive plate is coupled to the at least one of the plurality of thermal vias.
On the other hand, Pagaila shows (Fig. 5) an semiconductor device, comprising a first chip (104) comprising a first chip surface and a plurality of thermal vias (154), a conductive frame (114a, 114c) at least partially surrounding the first chip, wherein the first chip and the conductive frame have a height that is substantially the same, wherein a remainder of the substrate surface is covered in a layer of encapsulation material (118) having the same height as the first chip and the conductive frame, wherein the at least one exposed portion of the chip comprises at least one of the plurality of thermal vias, at least one conductive plate (136) positioned on the at least one exposed portion, wherein the conductive plate is coupled to the conductive frame, wherein the conductive plate is coupled to the at least one of the plurality of thermal vias. Pagaila teaches doing so to provide a conduction path from bodies through contact pads and interconnect structure to an external low-impedance ground point (par 56).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first chip and the conductive frame have a height that is substantially the same, wherein a remainder of the substrate surface is covered in a layer of encapsulation material having the same height as the first chip and the conductive frame, wherein the at least one exposed portion comprises at least one of the plurality of thermal vias, at least one conductive plate positioned on the at least one exposed portion, wherein the conductive plate is coupled to the conductive frame, wherein the conductive plate is coupled to the at least one of the plurality of thermal vias in the device of Ong to provide a conduction path from bodies through contact pads and interconnect structure to an external low-impedance ground point.
With respect to Claim 2, Pagaila shows (Fig. 5) wherein the conductive frame comprises a copper layer (par 43).
With respect to Claim 8 & 9, Ong shows (Fig. 6B) wherein the second chip is positioned on a first portion of the first chip surface, wherein the second chip is positioned to expose at least one exposed portion of the first chip surface. Pagaila shows (Fig. 5) wherein the conductive frame is positioned on the at least one exposed portion. The combination of references would show, wherein the at least one conductive plate comprises a distance from the second chip.
Regarding claim 9, Differences in the distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the distance and similar distances are known in the art (see e.g. Pagaila), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ong.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 10, Ong shows (Fig. 6B) wherein the second chip is positioned perpendicular relative to the first chip.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ong on the view of Pagaila and in further view of Hisada (US 2008/0237856).
With respect to Claim 3, Ong shows (Fig. 6B) most aspects of the current invention. However, Ong does not show wherein the conductive frame comprises a plurality of tin-silver (SnAg) solder composites.
On the other hand, Hisada shows (Fig. 2) a semiconductor device, comprising a first chip (102) comprising a first chip surface, a conductive frame (232) at least partially surrounding the first chip, wherein the conductive frame comprises a plurality of tin-silver (SnAg) solder composites (par 85). Hisada teaches doing so to perform metal plating with metal having low corrosivity, low rust formation, and low surface oxide film formation to enhance solder wettability (par 85).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the conductive frame comprises a plurality of tin-silver (SnAg) solder composites in the device of Ong to perform metal plating with metal having low corrosivity, low rust formation, and low surface oxide film formation to enhance solder wettability (par 85).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ong on the view of Pagaila and in further view of Lundberg (US 2013/0277821).
With respect to Claim 4, Ong shows (Fig. 6B) most aspects of the current invention. However, Ong does not show wherein the conductive frame comprises a plurality of nano particle composites.

On the other hand, Lundberg shows (Fig. 1) an semiconductor device, comprising a first chip (40) comprising a first chip surface and a plurality of thermal vias (70), a conductive frame (80) at least partially surrounding the first chip, wherein the conductive frame comprises a plurality of nano particle composites (par 52-53; teaches the fabrication for the layer 80 could be used for the high heat conductivity fill materials disclosed herein, namely diamond, silicon carbide (SiC), and carbon nanotubes (CNT)). Lundberg teaches doing so to provide a flow path for heat conduction that may create a chimney effect, enhancing heat transfer (par 52).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the conductive frame comprises a plurality of nano particle composites in the device of Ong to provide a flow path for heat conduction that may create a chimney effect, enhancing heat transfer.
With respect to Claim 5, Lundberg shows (Fig. 1) wherein the plurality of nano particle composites comprise carbon nano tube composites.
With respect to Claim 6, Lundberg shows (Fig. 1) wherein the conductive frame (80) comprises a distance from the first chip.
With respect to Claim 7, Lundberg shows (Fig. 1) wherein the distance from the first chip comprises a range from 100µm to approximately 600µm.
Regarding claim 7, Differences in the distance will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the distance and similar distances are known in the art (see e.g. Lundberg), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ong.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Response to Arguments
Applicant’s arguments, with respect to the previous rejection of claims 1-10 have been fully considered and are persuasive. Therefore, the previous office action has been withdrawn.
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not rely on the newly applied references being used in the current rejection. The current office action is therefore non-final.


<Remainder of page intentionally left blank>





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814